DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/146,894, filed on 01/12/2021, claims foreign priority to KR10-2020-0111687 filed on 05/29/2019.
Response to Amendment
Applicant' s amendment dated 08/12/2022, in which claim 1, 5, 6, 18, 25 was amended has been entered.  Claims 1, 3-5, 7, 9-14, 19, 20, 23-24 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 7, 9-14, 20, is/are rejected under 35 U.S.C. 103 as being obvious over Kulwicki (US 5617290 A) in view of Fujii (US 20140212576 A1), as evidenced by Sewoong (Dielectric Characteristics of Barium Strontium Titanate Films Prepared by Aerosol Deposition on a Cu Substrate, Sewoong Oh, Jae-Hyuk Park, and Jun Akedo, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 56, no. 3, March 2009.)
Regarding claim 1, Kulwicki discloses an electrical device (abstract) comprising: 
a lower electrode (18, fig 3); 
an upper electrode (26) isolated from direct contact with the lower electrode; and 
a dielectric layer (24) between the lower electrode and the upper electrode, wherein the dielectric layer comprises a first metal oxide area (arbitrary area including 32, of e.g. BaSrTiO, col 5 ln 43-59) and a second metal oxide area (arbitrary area including 36, of e.g. BaSrTiO, col 5 ln 43-59), each having a dielectric constant of 20 or more and 70 or less (Sewoong fig 5, showing a variety of dielectric constants for BaSrTiO depending on the Ba content and annealing temperature, including ~25-70); and 
a third metal oxide area (arbitrary area including at least part of 34) between the first metal oxide area and the second metal oxide area, the third metal oxide area comprising boron (B) (dielectric layers such that a boron-containing sublayer is sandwiched between two non-boron-containing sublayers, col 6 ln 12-15).
Kulwicki does not disclose that the third metal oxide area includes at least one of Al, Mg, Si, or Be.  (Although Kulwicki does disclose that a boron content in the third metal oxide area is greater than a boron content in each of the first and second metal oxide areas, because the boron-containing sublayer is sandwiched between two non-boron-containing sublayers, col 6 ln 12-15.)
However, aluminum is a common dopant in BaSrTiO (BST) perovskite dielectrics.  For example, in a comparable dielectric, Fujii discloses:
A third metal oxide area (any part of BST metal oxide perovskite film, para 0009-0010), includes at least one of Al, Mg, Si, or Be (aluminum, para 0009).
Because the dielectrics of both Kulwicki and Fujii are perovskite BST, and because Kulwicki contemplates the use of BST-soluble dopants (col 6 ln 23 Kulwicki), a person having ordinary skill in the art at the time of filing could dope the BST of Kulwicki with the aluminum of Fujii to predictably reduce the leakage current density and thus improve device performance, as disclosed by Fujii at e.g. para 0020.   This would result in the claimed limitation.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

    PNG
    media_image1.png
    299
    278
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Kulwicki and Fujii further discloses the first metal oxide area, the third metal oxide area, and the second metal oxide area are sequentially arranged in a thickness direction of the dielectric layer (fig 3 Kulwicki).  
Regarding claim 4, the combination of Kulwicki and Fujii further discloses each of the first metal oxide area and the second metal oxide area independently comprises an oxide including at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu.  (Barium, abstract Kulwicki).
Regarding claim 5, the combination of Kulwicki and Fujii further discloses the third metal oxide area further comprises one or more metal elements selected from at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu.  (Barium, abstract Kulwicki).
Regarding claim 9, the combination of Kulwicki and Fujii further discloses the first metal oxide area (arbitrary area including 32) is adjacent to the lower electrode, and a thickness of the first metal oxide area is 40% or more of a total thickness of the dielectric layer (when arbitrary areas are selected as in 1st annotated fig 3).



    PNG
    media_image2.png
    299
    388
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Kulwicki and Fujii further discloses a thickness of the first metal oxide area is 10 A or more and 50 A or less (because area can be arbitrarily selected to any thickness).  
Regarding claim 11, the combination of Kulwicki and Fujii further discloses a thickness of the second metal oxide area is 10 A or more and 50 A or less (because area can be arbitrarily selected to any thickness).  
Regarding claim 12, the combination of Kulwicki and Fujii further discloses a thickness of the third metal oxide area is 5 A or more and 50 A or less (because area can be arbitrarily selected to any thickness).  
Regarding claim 13, the combination of Kulwicki and Fujii further discloses a ratio of a thickness of the third metal oxide area with respect to a thickness of the first metal oxide area is 0.3 or more and less than 1.0.  (because area can be arbitrarily selected to any thickness).  
Regarding claim 14, the combination of Kulwicki and Fujii further discloses a thickness of the dielectric layer is 20 A or more and 100 A or less (any desired film thickness, Kulwicki col 4 ln 39; e.g. 100 angstroms Kulwicki col 4 ln 43).  
Regarding claim 20, the combination of Kulwicki and Fujii further discloses at least one of the upper electrode and the lower electrode comprises a metal nitride represented by MM'N, wherein M is a metal element, M' is a doping element, and N is nitrogen (electrodes of e.g. TaSiN, TiSiN, etc, Kulwicki col 6 ln 6).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kulwicki (US 5617290 A) in view of Fujii (US 20140212576 A1), as evidenced by Sewoong (Dielectric Characteristics of Barium Strontium Titanate Films Prepared by Aerosol Deposition on a Cu Substrate, Sewoong Oh, Jae-Hyuk Park, and Jun Akedo, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 56, no. 3, March 2009), as applied to claim 1 above, and further in view of Azuma (US 5614018 A).
Regarding claim 19, the combination of Kulwicki and Fujii does not expressly disclose that the dielectric layer is configured such that, when a voltage of 1.0 V is applied, a leakage current value is 1.0 x 10-4 A/cm2 or less.  (Although Kulwicki discloses that the leakage current is reduced when boron is included in BST dielectrics, abstract.)
However, the leakage current of BST dielectrics is typically very low.  For example, Azuma discloses that leakage current for a similar multilayer dielectric structure including BST is about 1.00x 10-13 A/cm2 at 1V (fig 6).   
Because the dielectric layer of the combination of Kulwicki and Fujii is similar in thickness and composition, and because the BST composition is adjustable, the dielectric BST layer of Kulwicki and Fujii includes the inherent characteristic of a leakage current of 1.0 x 10-4 A/cm2 or less (i.e. a leakage current up to 1,000,000,000 times higher than the leakage current disclosed in Azuma for similar dielectric films.)  Thus, the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.
Additionally, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, "there is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).

    PNG
    media_image3.png
    397
    540
    media_image3.png
    Greyscale


Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kulwicki (US 5617290 A) in view of Fujii (US 20140212576 A1), as evidenced by Sewoong (Dielectric Characteristics of Barium Strontium Titanate Films Prepared by Aerosol Deposition on a Cu Substrate, Sewoong Oh, Jae-Hyuk Park, and Jun Akedo, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 56, no. 3, March 2009), as applied to claim 1 above, and further in view of Kohyama (US 20020003280 A1).
Regarding claim 23, the combination of Kulwicki and Fujii discloses the electrical device according to claim 1.
The combination does not expressly disclose a field-effect transistor electrically connected to the electrical device.  (Although Kulwicki does disclose that the capacitor dielectric facilitates the construction of DRAM, col 1 ln 35-60).
However, it is commonplace to connect a field-effect transistor to a capacitor in order to form DRAM memory.  For example, Kohyama discloses that a field-effect transistor (gate electrode 33 and impurity diffusion regions 34, fig 7c) electrically connected to an electrical device (capacitor 39, 40, 41).  Because the capacitors of Kil and Kohyama are both capacitors for DRAM, one of ordinary skill in the art could likewise connect the field effect transistor of Kohyama to the electrical device of Kil, in the same manner as in Kohyama, in order to arrive at the predictable result of creating a functional memory cell as disclosed in Kohyama at e.g. para 0088.  In the combination, the capacitor of Kil would continue to store charge, while the field effect transistor of Kohyama would continue to allow the capacitor to be charged.   Based on the above analysis, a person having ordinary skill in the art at the time of filing would have recognized that connecting a field effect transistor to the capacitor of Kil would yield a functional memory cell.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 24, the combination of Kulwicki, Fujii, and Kohyama of claim 23 discloses that the field-effect transistor comprises: a semiconductor layer comprising a source and a drain (left and right impurity regions 34, fig 7C Kohyama); a gate dielectric layer (gate insulating film 12) on the semiconductor layer; and a gate electrode (33) on the gate dielectric layer.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7, 9-14, 19, 20, 23-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/THS/
Examiner, AU 2817